Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “wherein the multicast server is configured to select one of a unicast mode or a multicast mode for the FL based upon a measured receive signal-to-noise ratio (SNR) associated with the satellite modem, wherein the satellite communicates with the satellite modem over the FL in the selected one of the unicast mode or the multicast mode.”
 	Independent claim 10 requires “selecting, with a processor, one of a unicast mode or a multicast mode for the FL based upon the receive SNR; and when the multicast mode is selected, configuring the communication system to, route data addressed to the satellite modem to the multicast server, and route the data from the multicast server to a protocol processor.”
 	The prior art of records (in particular, Johnson et al (US 2016/0142327) (hereinafter Johnson) do not disclose, with respect to claim 1, “wherein the multicast server is configured to select one of a unicast mode or a multicast mode for the FL based upon a measured receive signal-to-noise ratio (SNR) associated with the satellite modem, wherein the satellite communicates with the satellite modem over the FL in the selected one of the unicast mode or the multicast mode.” as claimed.  Rather, Johnson discloses the satellite(s) 105 may communicate with the mobile terminals 170 over forward links 155 (see Johnson, Figs. 4, p. 
	Settle (US 2005/0037706) discloses uplinking earth station 210 may have satellite modem equipment connected to the local multicast server and satellite earth station transmission equipment (see Settle, Fig. 2, p. [0066]), and each of local multicast servers 212 and 214 may store packetized data in files. Each file can be selected individually for transmission or grouped together for transmission in a batch mode (see Settle, p. [0067]).
	Hreha et al (US 2019/0132044) (hereinafter Hreha) discloses a satellite system includes a gateway that includes a gateway modulator configured to apply a first modulation and coding (modcod) scheme to forward link data; a satellite that includes: a demodulator configured to demodulate received forward link data using the first modcod scheme; a first signal quality detector (e.g. a Signal to Noise Ratio (SNR) detector, or other detector of signal quality) configured to identify a first signal quality indicator (e.g. SNR) for the received forward link data; a return payload connected to the first signal quality detector (e.g. SNR detector) to send the first signal quality indicator (e.g. SNR) for the received forward link data to the gateway; a modcod scheme selector configured to select a second modcod scheme according to the first modcod scheme; a satellite modulator configured to modulate the forward link data using the second modcod scheme; a transmitter configured to transmit the forward link data modulated by the satellite modulator; and a subscriber terminal configured to receive the forward link data transmitted by the transmitter, the subscriber terminal including a second signal quality detector (e.g. SNR detector) configured to identify a second signal quality indicator (e.g. SNR) for forward link data received by the subscriber terminal (see Hreha, p. [0067]).
 	The same reasoning applies to claim 10.  Accordingly, claims 1-20 are allowed. 
.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477